                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 COLTON FRANCIS LEEKLEY‐                           Case No. 19‐CV‐2071 (NEB/HB)
 WINSLOW,

                      Plaintiff,
                                                ORDER ACCEPTING REPORT AND
 v.                                                 RECOMMENDATION

 STATE OF MINNESOTA, COURT
 CLERK “CINDY,” and COURT CLERK
 “MICHELLE,”

                      Defendants.



       The Court has received the September 30, 2019 Report and Recommendation of

United States Magistrate Judge Hildy Bowbeer. [ECF No. 4.] No party has objected to that

Report and Recommendation, and the Court therefore reviews it for clear error. See Fed.

R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam). Finding

no clear error, and based upon all the files, records, and proceedings in the above‐

captioned matter, IT IS HEREBY ORDERED THAT:

       1. The Report and Recommendation [ECF No. 4] is ACCEPTED;

       2. All claims in Plaintiff Colton Leekley‐Winslow’s Complaint against

          Defendants Court Clerk “Cindy” and Court Clerk “Michelle” are DISMISSED

          WITH PREJUDICE; and
      3. Plaintiff’s claims for monetary relief against the State of Minnesota are

         DISMISSED WITHOUT PREJUDICE.



Dated: October 31, 2019                     BY THE COURT:

                                            s/Nancy E. Brasel
                                            Nancy E. Brasel
                                            United States District Judge




                                        2
